Citation Nr: 0534430	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  01-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
manifested as spondylolisthesis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision by the RO in Manchester, New 
Hampshire.

The Board remanded this case in July 2005 to afford the 
veteran a video hearing before a Veterans Law Judge. The 
hearing was conducted in November 2005 and a transcript is of 
record.


FINDING OF FACT

Preexisting lumbar spondylolisthesis was aggravated in-
service.


CONCLUSION OF LAW

Lumbar spondylolisthesis was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

Given the favorable disposition of the claim, any defect in 
notice or assistance would not result in any prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
Accordingly, the Board finds that the duties of notice and 
assistance with respect to this claim have been met. 

Analysis.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (2005).  According to 38 C.F.R. 
§ 3.304 (2005), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof." Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

In determining whether a veteran is entitled to service 
connection on a direct basis, the mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).   If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

A review of the service medical records (SMRs) reveals that 
the veteran was not determined to have a low back disability 
at the time of his service entrance examination.  Thus, clear 
and unmistakable evidence is required to show that an injury 
or disease existed prior to entry into service.

The veteran was seen during service repeatedly for back 
complaints beginning in December 1966.  An X-ray during the 
same month revealed spondylolysis of L5 with a rather 
pronounced spondylolisthesis.  

In March 1967, he presented at a hospital with complaints of 
severe persistent back pain.  He gave a detailed history of 
back problems that started three years before service when he 
injured his back lifting.  He indicated that he had been X-
rayed by a private doctor but had not been given any 
diagnosis.  He indicated that he had considerable pain doing 
physical training exercises and at one point had to be helped 
up and taken to a hospital and was restricted for two weeks.  

X rays revealed a rather pronounced second-degree 
spondylolisthesis.  The treating physician indicated that the 
veteran's rather severe deformity of his back should be 
operated on.  The veteran refused to undergo an operation.  
Due to his persistent complaints of pain, it was opined that 
he should be released from service as unfit for retention.  
The diagnosis was spondylolisthesis, second degree, which had 
existed prior to service, and not incurred in the line of 
duty.

The appellant's in-service admission against interest that he 
had back problems that started three years before service, 
when coupled with medical board findings that his disorder 
existed prior to service, provide clear and unmistakable 
evidence that a back disorder began prior to service.  In 
this regard, it must be acknowledged that the veteran's in-
service report of his preservice medical history was provided 
to caregivers in an effort to secure relief from the pain he 
was then experiencing.  It was not provided in support of a 
claim for compensation.  Hence, his in-service reports of 
preservice back pain are highly credible, and in-service 
physicians used that credible evidence to conclude that the 
disorder began prior to service.  

Turning then to the question of whether the disorder was 
aggravated in-service, it is well to recall that his 
preexisting back disorder was asymptomatic at enlistment.  
Second, during service he began experiencing back pain after 
preforming physical training and he was determined to have a 
back disability so severe that surgical intervention was 
recommended.  This is clear evidence of in-service 
aggravation.  

The appellant's service medical records reference an injury 
to the back of unknown manner during basic training.  There 
is nothing in the record to refute this assertion.  While the 
appellant's contentions alone do not constitute a competent 
medical opinion, the 2001 opinions of his treating 
physicians, Drs. Neal and Gundy that the disorder was 
aggravated in-service are sufficient to determine that the 
current back disability was aggravated in-service.

As for the July 2003 opinion of the VA examiner who opined 
that there was no evidence that the back condition was 
aggravated while in service, the Board finds that this 
opinion is based on the fact the appellant continued to work 
at physical jobs after service until his retirement due to a 
back injury in 1996.  That fact alone is not controlling as 
to whether the disorder was aggravated in-service.

Consequently, the Board is left with evidence that the 
appellant entered service with an asymptomatic back 
disability; that he experienced symptoms so severe during 
service that surgical intervention was recommended; that 
there is no medical opinion that speaks to an in-service 
natural progression of a pre-existing disability; and the 
appellant's treating physician believes that the current back 
disability is a result of an in-service experience.  Thus 
after resolving reasonable doubt in favor of the appellant, 
the Board finds that lumbar spondylolisthesis was aggravated 
in-service.  Accordingly, the appellant's claim of 
entitlement to service connection for spondylolisthesis of 
the lumbar spine is granted.


ORDER

Service connection for spondylolisthesis of the lumbar spine 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


